DETAILED ACTION

This office action is in regards to a non-provisional application filed October 27, 2017 claiming priority to provisional application 62/414,460 filed October 28, 2016.  Claims 11, 26, 31, and 34 have been amended.  Claims 15, 16, and 24 have been cancelled without prejudice. Claims 1-14, 17-23, and 25-37 are currently being examined.   

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

In view of the Remarks and Amendments, the objections to the abstract and claims 11, 26, 31, and 34 have been withdrawn.  
In view of the Remarks and Amendments, which have been fully considered and are not found persuasive regarding the base of comparison as indefinite, therefore the rejections of claims 1-14, 17-23, and 25-37 under 35 USC § 112(b) have been maintained. 
In view of the Remarks and Amendments, the rejections of claims 9 and 23 regarding the term PTFE under 35 USC § 112(b) have been withdrawn.  
In view of the Remarks and Amendments, the rejections of claims 1-37 under 35 USC § 103 have been withdrawn.    
Only focal arguments which are related to the patentability of the instant Application are addressed as follows: 
Response: The rejections of claims 1-37 under 35 USC § 112(b) has been maintained because the base of comparisons of the % by weights are indefinite.  Is the % by weight based on the total weight of the polymers only?, the total weight of the entire polyolefin resin composition?, etc...  Since 
 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 29-31, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In regards to claim 1, the base of comparison of the % by weight is indefinite. Is the % by weight based on the total weight of the polymers?, total weight of the composition?, etc...  Claims 2-13, 29-31, and 35-37 are rejected due to their dependence on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The base of comparison of the % by weight additives is indefinite. Is the % by weight based on the total weight of the polymers?, total weight of the composition?, etc....
Claims 10 and 25
Claims 11 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The base of comparison of the % by weight propylene homopolymer is indefinite. Is the % by weight based on the total weight of the polymers?, total weight of the composition? Clarifying claims 1 and 14 should overcome this rejection of claims 11 and 26, respectively. 
Claims 14, 17-23, 25-28 and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In regards to claim 14, the base of comparison of the % by weight is indefinite. Is the based on the total weight of the polymers?, total weight of the composition?, etc...  Claims 17-23, 25-28 and 32-34 are rejected due to their dependence on claim 14.
Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The base of comparison of the % by weight of a surface active agent is indefinite. Is the % by weight based on the total weight of the polymers?, total weight of the composition?, etc....

Allowable Subject Matter

Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13, 17-23 and 25-37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Abe et al. (US 5,185,188A) and Liu et al. (AIP Conference Proceedings 1713, 120008 (2016) – Published Online: March 9, 2016) do not teach or fairly suggest the polyolefin resin composition comprising 1-25% by .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763